Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one
invention only or to a group of inventions so linked as to form a single general inventive
concept (“requirement of unity of invention”). Where a group of inventions is claimed in
a national stage application, the requirement of unity of invention shall be fulfilled only
when there is a technical relationship among those inventions involving one or more of
the same or corresponding special technical features. The expression “special technical
features” shall mean those technical features that define a contribution which each of
the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single
general inventive concept shall be made without regard to whether the inventions are
claimed in separate claims or as alternatives within a single claim. See 37 CFR
1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims
to different categories of invention will be considered to have unity of invention if the
claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said
product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said
product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out

(5) A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out
the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which
are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.

Group I, claims 1-23, 25, 27, 32-34 and 37 as specifically drawn to antibody conjugates comprising antibodies that specifically bind to CD74.

Group II, claim 38, as specifically drawn to a method of treating or
preventing a disease or condition in a subject in need thereof, comprising
administering to the subject an effective amount of an antibody conjugate.

The inventions listed as Groups I-II do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or
corresponding special technical features for the following reasons: The technical feature
linking groups I-II is the antibodies to CD74. CD74 antibodies are, however, well known in the art (Pawlak-Byczkowska et al, Cancer research 49: 4568-4577, 1989, IDS of 12/17/18; Griffiths et al, 2004/0219203, published 4 November 2004, IDS of 12/17/18) This concept/relationship, therefore, cannot be accepted to constitute a special technical feature as defined above as it does not define a contribution which each of the different claimed inventions, considered as a whole, makes over the prior art. Thus, the presently claimed subject-matter falls apart in the above groups of inventions which are not unitarian (Rule 13.1, 13.2 PCT). Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general.

Election of Species
This application contains claims directed to more than one species of the generic
invention. These species are deemed to lack of unity of invention because they are not
so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims of Group I are directed to plurality of patentably distinct antibodies that
specifically bind to CD74. Each species of antibody is identified by a distinct peptide
comprising a specific amino acid sequences. Sequences comprising possible variants
(such as an “X”) are not distinct peptides comprising a specific amino acid
sequence. Each amino acid of the elected species must be identified. An example of
distinct species is: an antibody that specifically binds to CD74 comprising the VH region
comprising SEQ ID NO:236 and the VL region comprising SEQ ID NO:256 or a complete set of 6 specifically defined CDRs wherein each amino acid residue is defined. The species do not relate to a single general inventive concept under PCT Rule 13.1
because, under PCT Rule 13.2, the species lack the same or corresponding special
technical features for the following reasons: the different species of antibodies
comprising distinct amino acid sequences. Applicant is required, in reply to this action,
to elect a single antibody that specifically binds to CD74 to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Claims of Group II are directed to plurality of methods of treating a disease or
condition, comprising administering to the subject an effective amount of patentably
distinct species of antibodies. Each species is identified by a distinct antibody
sequence that comprise specific amino acid sequence sequences. Sequences
comprising possible variants (such as an “X”) are not distinct amino acid
sequences. Each amino acid of the elected species must be identified.  As discussed above, Applicant is required, in reply to this action, to elect a single antibody that specifically binds to CD74 to which the claims shall be restricted if no generic claim is finally held to be allowable.  Additionally, the claims are directed to plurality of disease or condition wherein the disease or condition. The disease or conditions are  Applicant is required, in reply to this action, to elect a single disease or condition to which the claims shall be restricted if no generic claim is finally held to be allowable.  

The species do not relate to a single general inventive concept under PCT Rule
13.1 because, under PCT Rule 13.2, the species lack the same or corresponding
special technical features for the following reasons: Different species of amino acid and
nucleic acid sequences are comprised of distinct sequences. Applicant is required, in
reply to this action, to elect a single nucleic acid or peptide sequence comprising a
specific nucleotide sequence or amino acid sequence to which the claims shall be
restricted if no generic claim is finally held to be allowable. The reply must also identify
the claims readable on the elected species, including any claims subsequently
added. An argument that a claim is allowable or that all claims are generic is
 considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which are written in dependent form or otherwise include
all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims
are added after the election, applicant must indicate which are readable upon the
elected species. MPEP § 809.02(a).
Applicant is required, in reply to this action, to elect a single species to which the
claims shall be restricted if no generic claim is finally held to be allowable. The reply
must also identify the claims readable on the elected species, including any claims
subsequently added. An argument that a claim is allowable or that all claims are generic
is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which are written in dependent form or otherwise include
all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims
are added after the election, applicant must indicate which are readable upon the
elected species. MPEP § 809.02(a).

invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643